Citation Nr: 1612167	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Whether the overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits in the amount of $706 was properly created.  



REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to January 1954.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative determination by the Philadelphia, Pennsylvania VA Regional Office (RO).  The claims file was subsequently transferred to the Buffalo, New York RO, which has jurisdiction of the appeal.  In statements received in March 2015 and December 2015, the Veteran indicated he was withdrawing his request for a hearing before a Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An overpayment of VA nonservice-connected pension benefits was created in the amount of $706 in September 2013, when the RO reduced the Veteran's monthly pension award, effective in January 2013 and again in July 2013, due to his receipt of additional income.  

2.  In a January 2014 decision, the Philadelphia RO's Committee on Waivers and Compromises granted the Veteran's request for waiver of recovery of the full amount of the overpayment of pension benefits in the amount of $706.  


CONCLUSION OF LAW

As the Veteran's request for waiver of recovery of the $706 overpayment of VA nonservice-connected pension benefits was granted in full, there remains no question of law or fact for the Board to resolve regarding the issue of the validity of the $706 overpayment.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled due to nonservice-connected disabilities.  38 U.S.C.A. § 1521.  These benefits are payable at certain rates reduced by the amount of the Veteran's annual income.  Id.  Payments of any kind from any source are counted as income during the period in which received unless specifically excluded.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  For example, unreimbursed medical expenses in excess of five percent of the maximum annual pension rate (MAPR) are deducted from income.  38 C.F.R. § 3.272(g).  In light of the aforementioned, the Veteran is required to report to VA in writing any material change or expected change in net worth, income, or other circumstance that affects the payment of pension.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277(b), 3.660(a).  

An overpayment is created when a payee Veteran has received monetary benefits to which he is not entitled.  38 C.F.R. § 1.962.  Overpayments created by the retroactive discontinuance of benefits will be subject to recovery from the debtor veteran unless waived.  38 C.F.R. § 3.660(a)(3).  Prior to consideration of waiver, any challenge raised that concerns either the existence of or the amount of an overpayment must be resolved.  38 C.F.R. § 1.911(c)(1); Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  For the Board to determine that an overpayment was properly created, it must be established that the veteran was not entitled legally to the benefits in question, and if so, that VA was not solely responsible for the Veteran being paid benefits erroneously.

In this case, the Veteran had been in receipt of VA nonservice-connected pension benefits for many years.  In November 2012 and December 2012, he submitted documentation showing that he would soon be receiving annuity payments, with an initial retroactive lump sum payment of $1,113.78 followed by annual annuity payments of $371.26 beginning in June 2013.  He continued to receive monthly pension payments.  Then, in September 2013, the RO issued the Veteran an amended pension award letter, notifying him that his monthly pension payments were reduced, effective in January 2013 and again in July 2013, due to his receipt of the additional reported income.  As a result of the retroactive reduction in pension, the RO informed the Veteran that an overpayment was created in his account.  A subsequent letter from VA's Debt Management Center to the Veteran in September 2013 notified him that the amount of the debt was $706.  The Veteran appealed the RO's September 2013 determination to reduce his pension award that had resulted in the creation of an overpayment.  In an October 2013 notice of disagreement, he requested that the pension award be amended on the basis of documentation he was submitting to show that in 2012 (the same year he received his initial annuity payment) he pre-paid funeral expenses for himself to a private funeral home.  Evidently, he was attempting to exclude from countable income (for the purpose of determining entitlement to pension) unreimbursed expenses related to burial; this would have the effect of reducing the amount of his overpayment.  

In a January 2014 statement of the case mailed to the Veteran, the RO explained that the debt created in September 2013 based on an income adjustment was valid and that no adjustment of the overpayment amount was warranted.  As to the documentation he filed regarding the pre-payment of his own funeral expenses, the RO essentially explained that the creation of an irrevocable funeral trust account was not considered an allowable exclusion from income.  The Veteran perfected his appeal to the Board with the subsequent filing of a VA Form 9, a substantive appeal, in March 2014 wherein he asserted that VA should waive the recovery of the overpayment on account of his financial hardship to repay the debt.  

Notwithstanding the Veteran's substantive appeal contention in March 2014, the Philadelphia RO's Committee on Waivers and Compromises had earlier, in a January 2014 decision, granted the Veteran's request for waiver of recovery of the full amount of the overpayment of pension benefits in the amount of $706.  VA's Debt Management Center sent the Veteran a letter in February 2014, notifying him that his waiver request had been approved.  

After review of the evidence, the Board will not address the question of whether there was any legal entitlement to the additional pension benefits received before the RO retroactively reduced his pension award in September 2013.  That is, the determination of whether or not the creation of the overpayment was valid is no longer of any consequence in light of the RO's Committee on Waivers decision to grant his request for waiver of recovery of that debt in full.  As VA will not collect the debt (or if it has, in whole or in part, withheld any monies to satisfy the debt, it will refund that amount), the question of the validity of the debt is rendered moot, and the appeal of that issue will be dismissed as there is no longer a specific error of fact or law to be determined.  See 38 U.S.C.A. §§ 7104, 7105(d)(5); 38 C.F.R. § 20.101(a).


ORDER

The appeal to determine whether the overpayment of VA nonservice-connected pension benefits in the amount of $706 was properly created is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


